DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) claims 1-12 and 15, drawn to a polymer.
Group II, claim(s) 13, drawn to a method of making a polymer.
Group III, claim(s) 14, drawn to a method of thickening a composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the polymer of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kulg (US 2014/0086854 A1) or alternatively Kulg (US 2014/0086854 A1) in view of Kavanagh (US 8,420,214 B2).  Kulg teaches a polymer having from 20 to 98.97 mol% of a monomer having the same structure as the claimed Formula I (paragraph 14-17 and 40),  from 1 to 60.0 mol% of an additional acrylamide monomer which would be a neutral monomer (paragraph 0018)and from preferably 0.1 to 5.0 % percent of a crosslinking structure (paragraph 0022). The polymer is further indicated to contain preferably from 0.5 to 15 mol% of a monomer unit having a structure of (paragraph 0081) 

    PNG
    media_image1.png
    115
    158
    media_image1.png
    Greyscale
. 
This monomer corresponds to the claimed anionic structural units d and gives a greatly overlapping range with the claimed range of from 1.98 to 20 mol%, such that 89.79 % of the range of Kulg is within the claimed range. This provides sufficient specificity for anticipation of the claimed range of the monomer. 
Kulg does not specifically teach that the amount of biobased carbon content of the repeating unit of formula 1 or the bio based carbon content of the neutral structural units. 
The claimed limitation concerning the neutral structural units indicates that the neutral structural units comprise form 0 to 100 wt% bio based carbon content which would indicate that neutral structural units can be fully bio based or entirely non biobased or any combination thereof.  The neutral units of Kulg would therefore have to have the indicated amount of biobased carbon content 
It should be noted that the amount of biobased carbon content of the particular repeating unit would be considered to be a product by process limitation because this is a measure of from what products the indicated structure is made. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). 
	As such since Klug teaches the polymer having the claimed chemical structure the polymer of Klug teaches the claimed limitations. 
	Alternatively, Kavanagh is drawn to crosslinked compositions (abstract) which can include acrylamide-2-methyl propane sulfonic acid (column 4 lines 5-10), which is an example of the monomer of formula 1, and teaches that it is desirable to replace all or part of petroleum based feed stocks with those derived from renewable sources such as plants which would be both economically and environmentally beneficial  (column 2 liens 60-68 and column 3 lines 1-3). 
As such it would have been obvious to one of ordinary skill in the art at the time of filling to alter the monomer of formula I of the polymer of Klug to use plant based feedstocks to give the claimed amount of biobased carbon atoms for the purpose of using feedstocks which provide economic and environmental benefit. 
As such the polymer of claim 1 is taught and there is no special technical feature of the claims and therefor no unity among the claim set. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAVID L MILLER/               Examiner, Art Unit 1763                                                                                                                                                                                         
/LING SIU CHOI/               Supervisory Patent Examiner, Art Unit 1763